Case: 19-60476     Document: 00515593969         Page: 1     Date Filed: 10/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-60476                        October 7, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Jose Alfredo Mejia-Urbina,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A096 175 967


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Jose Alfredo Mejia-Urbina, a native and citizen of El
   Salvador, seeks review of an order of the Board of Immigration Appeals
   (“BIA”) denying his motion to reopen his removal proceedings.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60476      Document: 00515593969           Page: 2   Date Filed: 10/07/2020




                                     No. 19-60476


          Denial of a motion to reopen is reviewed “under a highly deferential
   abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
   2005). The BIA’s decision will be upheld “as long as it is not capricious,
   without foundation in the evidence, or otherwise so irrational that it is
   arbitrary rather than the result of any perceptible rational approach.” Gomez-
   Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009) (citing Singh v. Gonzales,
   436 F.3d 484, 487 (5th Cir. 2006)). Factual findings are reviewed for
   substantial evidence, meaning that they will not be overturned “unless the
   evidence compels a contrary conclusion.” Id. (citing Chun v. INS, 40 F.3d
   76, 78 (5th Cir. 1994)).
          As we noted in a prior opinion, Mejia-Urbina was personally served
   with a notice to appear (“NTA”). Mejia-Urbina v. Sessions, 712 F. App’x
   469, 469 (5th Cir. 2018) (unpublished). The signed NTA contained the
   address to which the hearing notice was mailed. Id. It also advised Mejia-
   Urbina of his obligation to notify the immigration court of his full mailing
   address and advised him of the consequences of failing to appear at a hearing.
   Id. He was orally advised of this obligation in Spanish. Id.
          Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), Mejia-Urbina
   now contends that his NTA did not end his continuous physical presence in
   the United States because it did not specify the date and time of his removal
   hearing. Mejia-Urbina thus argues that the BIA abused its discretion by
   denying his motion to reopen based on its finding that he was not prima facie
   eligible for cancellation of removal under 8 U.S.C. § 1229b(b)(1). He also
   argues that the BIA abused its discretion by finding his motion untimely
   without properly analyzing his arguments for equitable tolling.
          We need not decide whether the BIA properly held that Mejia-
   Urbina’s motion to reopen was untimely and that he was not entitled to
   equitable tolling. Even assuming that his motion was timely, the BIA did not




                                          2
Case: 19-60476      Document: 00515593969           Page: 3    Date Filed: 10/07/2020




                                     No. 19-60476


   abuse its discretion in denying the motion on the alternative ground that
   Mejia-Urbina failed to show entitlement to cancellation of removal. See
   Yanez-Pena v. Barr, 952 F.3d 239, 241 (5th Cir. 2020), petition for cert. filed
   (U.S. Apr. 6, 2020) (No. 19-1208).
          Turning to Mejia-Urbina’s contention that Pereira v. Sessions
   precludes us from denying his petition, this court held since Pereira v. Sessions
   was decided that a perfected NTA triggers the stop-time rule when an alien
   receives all required information, whether in one document or more. Yanez-
   Pena, 952 F.3d at 241. Here, the NTA was perfected, and the stop-time rule
   was triggered, when the immigration court mailed the hearing notice to the
   address Mejia-Urbina provided. Although a petition for certiorari has been
   granted by the United States Supreme Court addressing the two step process
   applied in Yanez-Pena, see Niz-Chavez v. Barr, 2020 WL 3038288 (U.S. June
   8, 2020) (No. 19-863), this court is bound by its precedents unless and until
   those precedents are altered by a decision of the Supreme Court. Wicker v.
   McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986). That has not yet happened.
          The petition for review is therefore DENIED.




                                          3